DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-13 in the reply filed on 10/5/2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the substrate comprises a first ferrous metal” and “the filler material comprises a second ferrous metal.” It is unclear if the limitations reciting “ferrous metal” are drawn to a metal element, metal alloy, or a metal-based article.  Under the first interpretation, “the first ferrous metal” and “second ferrous metal” are further indefinite as the limitations imply that the first and second metals may be different, yet only iron would constitute a “ferrous metal.”  Claim 3, requiring that the first ferrous metal is different than the second ferrous metal is indefinite for the same reason.  Claims 2-13 are also indefinite based on their dependency to claim 1.
With respect to Claim 4, the claim is drawn to a specific composition of the first ferrous metal, however, the compositional ranges do not recite a content of iron.  Therefore, it is unclear whether iron is intended to represent the balance of the composition or merely is present in the composition.  As a result, the scope of the claimed composition is indefinite.
Claim 12 recites the limitation “after joining at least some of the filler material to the substrate, at least one of restoring final dimensions of the component.” There is insufficient antecedent basis for this limitation in the claim as claim 1, from which it depends, does not provide any basis for “final dimensions” to which the component may be restored to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 6-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2020/0230746).
With respect to Claim 1, Jin teaches a method of reactive additive manufacturing to form an article with a metal matrix and second phase particles within the matrix, the method comprising steps of: delivering by a material delivery device, such as a powder feeder, a filler material in the form of a powder, wire or strip to a surface of a substrate, wherein the filler material comprises a matrix metal material including an iron-based alloy or steel and a solid or gaseous second phase feedstock such as graphite or a carbonaceous gas, directing, by an energy delivery device such as a laser, electron beam, or plasma arc, an energy toward a volume of the filler material to join at least some of the filler material to the substrate to form a composite component. (para. 7-18, 30-32, 35, 42-43, 49-50, 53-55).
Jin teaches wherein the method may be carried out to additively form an article and thus, comprises delivering additional layer(s) of filler material on previously fused layer(s) of filler material and thus, the “substrate” may comprise the same material as the filler material.  (para. 49-60).  Accordingly, it would have been obvious to one of ordinary skill in the art to form a first additively formed layer from a material comprising a “first ferrous metal” such as steel or an iron-based alloy, and then provide a filler material having the same ferrous metal constituting a “second ferrous metal” and a carbon-based material, such as graphite, from the disclosure of Jin, in order to form an additively formed article with a ferrous metal matrix metal and carbon-based second phase particles.
Additionally, Jin teaches wherein the method may be applied to cladding a component or repairing a worn component. (para. 49-50).  It would have been obvious to one of ordinary skill in the art to select a filler material comprising the same metal matrix material as the component being repaired, in order to form a strong and uniform material and thus, comprising a method with a first ferrous metal and second ferrous metal being the same.
Alternatively, and with respect to Claim 3, Jin teaches that the composition of the composition of the filler may be adjusted to obtain an additively manufactured article with a compositional gradient, and thus, the “substrate” may comprise a first ferrous alloy composition (i.e. “first ferrous metal”) and the filler delivered on the substrate comprises a different ferrous alloy composition (“second ferrous metal”) to form the compositional gradient. (para. 16-18, 31-32, 52, 56-58).  
With respect to Claim 6, Jin teaches wherein the filler material comprises a matrix metal material including steel, iron-based alloy, nickel-based alloy, cobalt-based alloy, and combinations thereof. (para. 11).  Thus, it would have been obvious to one of ordinary skill in the art to select a filler material comprising a ferrous metal component (steel and/or iron-based alloy) in addition to one or more “additives” such as nickel or cobalt in the form of alloys.
With respect to Claim 7, Jin teaches wherein the carbon-based material comprises a graphite powder. (para. 15, 35, 42, 55).
With respect to Claim 8, Jin teaches wherein the carbon-based material comprises a carbonaceous gas, such as methane, propylene, or acetylene. (para. 14, 34, 54).
With respect to Claim 9, Jin teaches wherein the carbon-based material comprises a carbonaceous gas and wherein a filler metal powder and the gas are provided to a substrate by a nozzle, and thus, the carbonaceous gas is interpreted to constitute a “carrier gas of the material delivery device.” (para. 14, 34, 49-50, 54; Figure 1).
With respect to Claim 12, Jin teaches wherein the method is drawn to repairing a worn component. (para. 49-50).  Accordingly, it would have been obvious to one of ordinary skill in the art to apply the method of Jin to repair a worn component, and thus restore the component to the desired final dimensions of the component, by repairing the worn portion(s) of the component.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2020/0230746), as applied to Claim 1 above, in view of Bunker (US 2017/0368647).
With respect to Claim 2, Jin teaches wherein the method is drawn to repairing a worn component and thus teaches a method of repairing a substrate with a damaged portion (para. 49-50); however, the reference is silent as to “before delivering the filler material, removing a damaged portion of the substrate to expose the surface of the substrate.”
Bunker teaches a method of repairing a damaged component via additive manufacturing, the method comprising before delivering a filler material and fusing with a laser, removing a damaged portion of the component/substrate. (para. 20, 23, 25, 29, 41-45, 47).  Bunker teaches wherein the filler material is joined with a laser and the substrate and filler material may comprise, for example, stainless steel or a superalloy. (para. 27, 42).  The reference teaches that the additive manufacturing method may comprise, for example, direct metal laser fusion, laser engineered net shaping (LENS), direct metal laser sintering, and direct metal deposition. (para. 44).
Thus, Jin and Bunker are both drawn to additive manufacturing methods such as LENS or laser metal deposition to repair a damaged component with a filler material. It would have been obvious to one of ordinary skill in the art to modify the method of Jin to, before delivering the filler material, remove a damaged portion of the substrate to expose the surface of the substrate, as taught by Bunker, in order to obtain a substrate with known dimensions, removed coating, and/or free of damage and thus, allowing for improved repair of the component. (see Bunker, para. 29-31).

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2020/0230746), as applied to Claim 1 above, in view of Clarke (US 2018/0297119).
With respect to Claims 4 and 5, Jin teaches wherein the first ferrous metal and/or the second ferrous metal comprise a steel or iron-based alloy. (see rejection of Claim 1 above; para. 11); however, the reference is silent as to a specific composition.
Clarke teaches a method of making a gear by additive manufacturing, wherein the gear may be formed of a known gear steel or high strength steel, for example, 9310 or Pyrowear 675 and may further comprise reinforcing particles such as carbides.  (para. 8-14, 31, 56).  As detailed in the table below, the known Pyrowear 675 steel has a composition falling within the instantly claimed ranges.

Claim 4
Pyrowear 675
C
0.01-1.5
.07
Cr
0.01-15.0
13
Co
0.1-20
5.4
Mn
0.1-2
0.656
Mo
0.1-8
1.8
Ni
0.1-25
2.6
V
0.1-2
0.6
Fe
included
Balance
Other
-
Si: 0.4


Thus, Jin and Clarke are both drawn to methods of making an article via additive manufacturing, wherein the article comprises a ferrous metal composition any may further include carbide reinforcing material(s).  It would have been obvious to one of ordinary skill in the art to modify the method of Jin to substitute the steel first ferrous metal and/or second ferrous metal for a known high strength steel such as steel 9310 or Pyrowear 675, as taught by Clarke, in order to form an additively manufactured article with high strength useful, for example, as a gear.

Claim(s) 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2020/0230746), as applied to Claim 1 above, in view of Wodrich (US 2011/0285091).
With respect to Claims 10-11, Jin teaches wherein the joined filler material results in a carbide-hardened composite material (abstract; para. 3-4, 7; rejection of Claim 1 above), but is silent as to a specific hardness or a step of heat treating the component to case-harden the joined filler material.
Wodrich teaches a method of joining a wear-resistant coating (i.e. filler material) comprising iron and carbon to an iron-based alloy substrate to obtain a wear-resistant component, wherein the component is subjected to case hardening which results in a surface hardness of 55-60 HRC. (abstract; para. 76, 137-138).
Thus, Jin and Wodrich are both drawn to forming hardened surface materials of a component comprising iron-based alloys and carbides.  It would have been obvious to one of ordinary skill in the art to modify the method of Jin, to apply a filler material comprising a ferrous metal and carbon content to an iron-based substrate to obtain a wear-resistant joined coating having a hardness of 55-60 HRC after case-hardening heat treatment, as taught by Wodrich, in order to obtain an additively formed component with improved hardness and wear-resistance.
With respect to Claim 13, Jin teaches wherein the filler material comprises a ferrous metal such as steel or an iron-based alloy and a carbon-based material (see rejection of Claim 1 above), however, the reference is silent as to a specific content of carbon-based material in the filler material.
Wodrich teaches a method of joining a wear-resistant coating (i.e. filler material) comprising iron and carbon to an iron-based alloy substrate to obtain a wear-resistant component, wherein the coating/filler material comprises primarily iron, cobalt, and nickel, in addition to 0.1-20 wt% of carbon and other alloying elements. (abstract; para. 76, 137-138).  Thus, Wodrich is deemed to teach a filler material comprising up to 0.1-20 wt% carbon overlapping the instantly claimed range.
It would have been obvious to one of ordinary skill in the art to modify the method of Jin, to select an iron-based alloy filler material comprising 0.1-20 wt% carbon, as taught by Wodrich, in order to obtain a component with improved surface hardness and wear resistance.  In addition, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735